This is an appeal by claimant’s former employer from a decision of the Unemployment Insurance Appeal Board. The question is whether claimant was an employee of the appel*972lant or an independent contractor under the Unemployment Insurance Law. Claimant worked for a domestic corporation which was engaged in the business of trading in “ over the counter ” stocks and bonds. He was a salesman selling securities on a commission for fifty per cent of the gross profits. He used its stationery, its office, had a card with his name on it as representing the corporation, and he was required to fill out an application for a fidelity and surety bond. It furnished him telephonic and stenographic facilities, and any correspondence was on the stationery of the appellant. On the basis of the record before us, it was not whether claimant was an employee as a matter of fact but whether on the basis of the record it was decided as a point of law claimant was not an employee. The record shows he was an employee and the decision' of the Board should be affirmed. Decision affirmed, with costs to the State Industrial Commissioner. Crapser, Heffernan, Schenek and Foster, JJ., concur; Hill, P. J., dissents.